                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

EUNICE JOHNSON,                               Civil No.: 17-10452
                               :
          Plaintiff,           :    Hon. Matthew F. Leitman
                               :    United States District Judge
v.                             :
                               :    Hon. David R. Grand
ANDREW SAUL,                   :    United States Magistrate Judge
COMMISSIONER OF                :
SOCIAL SECURITY,               :
                               :
          Defendant.           :
__________________________________________________________________/

           ORDER ON MOTION FOR AWARD OF § 406(b) FEES

      Plaintiff’s motion for an award of attorney fees under 42 U.S.C. § 406(b) in

the amount of $9,735.00 (Docket No. 27) is GRANTED. The Commissioner has no

objection to this motion (Docket No. 27 at 6 n.2). That award amounts to 25% of

the past due benefits of $38,940.01 that the attorney’s efforts obtained for Plaintiff

in this case.   I conclude under the circumstances that it is reasonable.         See

Gisbrecht v. Barnhart, 535 U.S. 789 (2002).1 This order has been presented and

approved by Attorney Ronald Makawa from the Office of General Counsel of the

Social Security Administration.

1
  Since this Court denied Plaintiff’s attorney’s motion for fees under the Equal
Access to Justice Act (“EAJA”) (Docket No. 25), there is no EAJA award to return
to the claimant. See Gisbrecht, 535 U.S. at 796 (“Fee awards may be under both
[the EAJA and § 406(b)], but the claimant’s attorney must refund to the claimant
the amount of the smaller fee.”) (internal quotation and alteration omitted).
s/ Wesley J. Lamey                                                    s/Ronald W. Makawa2
Wesley J. Lamey                                                       Ronald W. Makawa
Michigan Bar #73613                                                   Social Security Administration
Ball, Banton, and Johnson, P.C.                                       Office of the General Counsel
28755 Schoenherr Rd., Ste. 100                                        15 New Sudbury St.
Warren, MI 48088                                                      Room 625
Attorney for Plaintiff                                                Boston, MA 02203


           IT IS SO ORDERED.

                                                     /s/Matthew F. Leitman
                                                     MATTHEW F. LEITMAN
                                                     UNITED STATES DISTRICT JUDGE

Dated: October 24, 2019




2
    Signed with consent obtained via email communication on October 24, 2019.
